COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00551-CR


EX PARTE CHARLES LAYMON COX




                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------


      Charles Laymon Cox attempts to appeal the November 29, 2011 denial of

his motion to recuse the Honorable Judge Louis E. Sturns from presiding over

the evidentiary hearing on his habeas corpus application filed pursuant to article

11.07 of the code of criminal procedure. See Ex parte Sinegar, 324 S.W.3d 578,

581 (Tex. Crim. App. 2010) (holding that rule of civil procedure 18a applies in

habeas proceedings that occur before the trial court).

      1
       See Tex. R. App. P. 47.4.
      On January 6, 2012, we sent Cox a letter stating our concern that we

lacked jurisdiction over the appeal because he did not appear to be appealing

from a judgment or other appealable order. See McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.) (“We do not have jurisdiction to

review interlocutory orders unless that jurisdiction has been expressly granted to

us by law.”); see also Tex. R. Civ. P. 18a(j)(1)(A) (“An order denying a motion to

recuse may be reviewed only for abuse of discretion on appeal from the final

judgment.” (emphasis added)).

      We instructed Cox or any party desiring to continue the appeal to file a

response by January 23, 2012, showing grounds for continuing the appeal or the

appeal would be dismissed. See Tex. R. App. P. 44.3. Cox filed a response, but

it does not show grounds for continuing the appeal. Therefore, we dismiss the

appeal. See Tex. R. App. P. 43.2(f).


                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 16, 2012




                                        2